Exhibit 99.1 Dustin Luton - President & CEO Kaiser Federal Financial Group (KFFG) August 2011 A HISTORY OF GROWTH K-Fed Bancorp is formed on July 1, 2003 as aK- is on 1, as a wholly-owned subsidiary of K-Fed Mutual- of K- Holding Company On November 19, 2010, Kaiser announces completion 1953 of its 2 of its 2nd ndstage conversion Kaiser Permanente offering and sale of 6,375,000 of Federal Credit Union common shares for gross for (KPFCU) is founded is proceeds of $63.8 million of .8 KPFCU converts to On March 30, 2004, K-Fed Bancorp K- Dustin Luton is to is a mutual savings completes a minority stock offering in a in appointed as new a as association which it sells 5,686,750 shares, or it or President/CEO in in 39.09% of its outstanding common stock 39. of its July 2011 On September 24, 2004, K-Fed Bancorp K- acquires United PanAm Financial Corp. . branch in Panorama City, CA in 2 A STRONG BRANCH FRANCHISE Main Office: 1359 North Grand Avenue Covina, CA 91724 We currently have 58 ATMs: Approximately 80% of our ATMs are located at Kaiser Permanente Medical Centers 2011 Deposits Branch Address City 1 8501 Van Nuys Blvd Panorama City 2 1rand Ave Covina 3 1ermont Ave Los Angeles KFFG Branches (9) 4 3375 Scott Blvd #312 Santa Clara KFFG ATMs (58) 5 ake Ave Pasadena 6 251 Stonewood St Downey 7 9714 Sierra Ave Ste 101 Fontana 8 11810 Pierce St Ste 150 Riverside 9 26640 Western Ave Ste N Harbor City Data as of June 30, 2011 3 FINANCIAL HIGHLIGHTS (Dollars in Thousands) At or for the year ended, At or for the quarter ended, 6/30/2009 6/30/2010 6/30/2011 9/30/2010 12/31/2010 3/31/2011 6/30/2011 Balance Sheet Total Assets 856,439 Total Gross Loans 708,013 Deposits 634,709 Borrowings 60,000 Total Equity Balance Sheet Ratios Loans / Deposits (%) 111.55 Tangible Equity / Tangible Assets (%) Income Statement Net Interest Income 7,426 Provision Expense 0 0 Net Income Profitability Ratios ROAA (%) 1.12 ROAE (%) 6.29 Net Interest Margin (%) 3.51 Efficiency Ratio (%) Asset Quality NPAs + 90 PD / Assets (%) 3.18 NCOs / Avg Loans (%) 0.06 Reserves / Loans (%) 1.61 Reserves / NPAs (%) 41.74 Texas Ratio (Common) (%) Per Share Information Stock Price ($) 12.32 Market Capitalization ($M) 117.77 Price / TBV 76.75 Dividends ($) 0.06 Core EPS ($) Source: Company reports, which include data from the Company’s predecessor, KFED. All quarterly ratios have been annualized 4 KFFG PERFORMANCE VS. PEERS Efficiency Ratio (Cost Control) vs Peers: Net Interest Margin vs Peers: 80 3.7 3.6 75 3.4 3.4 3.4 3.3 3.3 66.3 69.8 69.0 68.1 68.7 70 3.5 63.3 3.2 3.2 3.3 3.3 65 3.0 3.0 3.0 60 61.4 58.7 57.6 2.9 57.1 55.7 57.6 55 62.1 58.1 61.1 54.1 52.8 2.6 Net Interest Margin (%) 2.6 Efficiency Ratio (%) 50 45 40 Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- 08 08 08 09 09 09 09 10 10 10 10 11 11 08 08 08 09 09 09 09 10 10 10 10 11 11 KFFG Peer Group Median KFFG Peer Group Median Pre-Tax Pre-Provision / Average Assets vs Peers: Noninterest Income / Average Assets vs Peers: 0.70 1.8 0.62 1.8 1.7 1.6 0.57 0.60 0.57 0.56 1.4 0.54 1.5 0.52 0.54 0.53 0.55 1.1 1.2 0.50 0.51 0.52 0.50 1.2 1.2 0.50 0.52 0.54 0.53 0.53 0.48 0.52 0.54 0.50 0.9 1.0 0.7 1.1 0.46 1.0 0.9 PTPP / AA (%) 0.6 0.7 0.8 0.9 0.6 0.6 0.5 NII: Fee Income / AA (%) 0.30 0.3 Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- 08 08 08 09 09 09 09 10 10 10 10 11 11 08 08 08 09 09 09 09 10 10 10 10 11 11 KFFG Peer Group Median KFFG Peer Group Median Source: Company reports, which include data from the Company’s predecessor, KFED. Peer group derived from SNL Financial. Note: June 2011 financials only provided for KFFG as peer financial Information for June 2011 is unavailable. 5 KFFG LOAN COMPOSITION 6/30/2008 6/30/2011 Cons & Home Cons & Home Equity Equity 9.2% 4.2% 1-4 Family RE CRE 40.1% 15.1% CRE 15.5% 1-4 Family RE 57.5% Multifamily 17.8% Multifamily 40.6% Loan Portfolio KFFG % Of KFFG % Of CAGR ($000) 6/30/2008 Total 6/30/2011 Total '08 - '11 1-4 Family RE $ 428,747 57.5% $ 283,751 40.1% -12.9% Multifamily 17.8% 287,512 40.6% 29.5% CRE 15.5% 107,198 15.1% -2.5% Cons & Home Equity 9.2% 29,552 4.2% -24.5% Total Loans $ 745,386 100.0% $ 708,013 100.0% -1.7% Source: Company reports, which include data from the Company’s predecessor, KFED. Note: Dollar values in thousands. 6 ASSET QUALITY Servicing of Loan Portfolio by Third Parties: At June 30, 2011, 69.7% of our non-accrual real estate loans are one-to-four family residential loans At June 30, 2011, 59.4% of our one-to-four family residential loans are serviced by third parties • 7.8% of these serviced loans are non-performing Due to a higher level of non-performing loans related to our third party servicers, we have hired additional experienced workout staff to monitor the collection activity of the servicers • We are also pursuing legal action against these loan servicers who we believe are not performing their servicing obligations Composition of One-to-Four Family By Servicer: Nonaccrual & 90+PD & OREO / Assets: Dollars in thousands 3.4 3.5 3.2 3.2 Percent of Non- Non- performing to 2.6 2.6 Composition Amount Percent performing Loans 3.0 2.5 Purchased and serviced 2.5 2.0 1.7 by others $167,605 59.42% $13,065 7.80% Purchased and servicing 1.9 1.9 transferred to KFFG 1.1 0.7 0.9 1.0 Originated and serviced 0.7 by KFFG 0.5 0.5 0.4 Total $282,068 100.00% $18,385 6.52% Nonaccr. & 90+PD & OREO / Assets (%) 0.0 Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- Sep- Dec- Mar- Jun- 08 08 08 09 09 09 09 10 10 10 10 11 11 KFFG Peer Group Median Source: Company reports, which include data from the Company’s predecessor, KFED. Peer group derived from SNL Financial. Note: June 2011 financials only provided for KFFG as peer financial Information for June 2011 is unavailable. 7 ASSET QUALITY (CONT.) Net charge offs have remained low during this period due to strong asset quality as well as our third party servicer delays We have funded the Loan Loss Reserve with specific reserves to absorb the expected net charge-offs related to these servicer delays As a result, we have the capacity to endure significant charge-off activity related to these serviced loans without significantly elevating provision expense Loan Loss Reserves / Gross Loans vs Peers: 1.6 1.4 1.4 1.5 1.7 1.1 1.7 0.9 1.5 1.0 0.6 0.7 0.5 0.6 0.4 Reserves / Loans (%) 0.5 0.0 Jun-08 Sep-08 Dec-08 Mar-09 Jun-09 Sep-09 Dec-09 Mar-10 Jun-10 Sep-10 Dec-10 Mar-11 Jun-11 KFFG Peer Group Median Net Charge-Offs vs Peers: 0.9 0.9 0.6 0.6 0.4 0.4 0.4 0.3 0.3 0.3 0.3 0.1 0.2 0.2 0.2 0.2 NCOs / Avg Loans (%) 0.1 0.0 Jun-08 Sep-08 Dec-08 Mar-09 Jun-09 Sep-09 Dec-09 Mar-10 Jun-10 Sep-10 Dec-10 Mar-11 Jun-11 KFFG Peer Group Median Source: Company reports, which include data from the Company’s predecessor, KFED. Peer group derived from SNL Financial. Note: June 2011 financials only provided for 8 KFFG as peer financial Information for June 2011 is unavailable. DEPOSIT COMPOSITION 6/30/2008 6/30/2011 Trans. Trans. 8.3% 9.1% Jumbo CDs Jumbo CDs 19.0% 25.1% Savings & MMDAs 37.9% Savings & MMDAs Retail CDs Retail CDs 41.9% 34.8% 23.9% Deposit Portfolio KFFG % Of KFFG % Of CAGR ($000) 6/30/2008 Total 6/30/2011 Total '08 - '11 Trans. $ 43,338 8.3% $ 57,512 9.1% 9.9% Savings & MMDAs 37.9% 265,849 41.9% 10.2% Retail CDs 34.8% 151,869 23.9% -5.9% Jumbo CDs 19.0% 159,479 25.1% 17.0% Total Deposits $ 524,123 100.0% $ 634,709 100.0% 6.6% Source: Company reports, which include data from the Company’s predecessor, KFED. Note: Dollar values in thousands. 9 STRATEGIC OUTLOOK To Become a Leading, Innovative and Top Performing Retail Bank in our Primary Markets by Continuing: To build our infrastructure to support future top line growth and future cost efficiencies To build eCommerce delivery channels to enhance the customer experience To focus on deepening account relationships in order to generate core deposit and loan growth To originate multifamily loans while evaluating diversification opportunities and maintaining our traditional credit standards Our commitment to evaluating excess capital deployment options To cautiously evaluate expansion opportunities 10 APPENDIX – APPRAISAL PEER COMPARISON(1) General Information: Profitability: Capital and Balance Sheet: Asset Quality: Market Information: Dividends: Tang. NCO / 7/27/11 Price / MRQ LTM Oper. Oper. Eff. Equity / TCE / Loans / LLR / NPAs / Avg. Market Stock Tang. Div. Div. Div. Assets ROA ROE NIM Ratio Assets TA Deposits Loans Assets Loans Cap Price Book Paid Yield Payout Institution Ticker ($mm) (%) (%) (%) (%) (%) (%) (%) (%) (%) (%) ($mm) ($) (X) ($) (%) (%) Kaiser Federal Financial Group, Inc. KFFG 1.12 6.29 3.51 58.7 18.00 18.00 111.6 1.61 3.18 0.06 116.4 12.18 0.77 0.06 1.97 32.6 Peer Group: Parkvale Financial Corporation* PVSA 1,801 0.43 6.33 2.19 65.7 5.42 3.62 68.7 1.87 2.04 0.50 117.1 20.98 1.82 0.02 0.38 NM BofI Holding, Inc. BOFI 1,736 1.25 15.02 3.71 46.7 8.19 7.90 88.8 0.61 1.48 0.43 141.3 13.65 1.03 0.00 0.00 NA BankFinancial Corporation BFIN 1,705 (0.20) (1.23) 3.76 79.7 13.30 13.30 93.2 1.70 4.46 0.75 169.6 8.05 0.61 0.07 3.48 NM United Financial Bancorp, Inc. UBNK 1,610 0.67 4.76 3.55 72.9 13.69 13.69 93.0 0.96 0.96 0.18 253.1 15.72 1.16 0.09 2.29 45.7 Pulaski Financial Corp. PULB 1,332 0.51 5.69 3.54 53.7 8.67 6.30 96.6 2.32 5.61 1.77 78.8 7.17 0.94 0.10 5.30 56.7 Home Federal Bancorp, Inc. HOME 1,336 (0.35) (2.41) 2.79 92.5 14.61 14.61 50.9 2.62 2.28 1.10 175.4 10.59 0.90 0.06 2.08 NM Abington Bancorp, Inc.* ABBC 1,173 0.51 2.90 2.93 79.9 18.14 18.14 80.6 0.63 3.64 (0.02) 195.2 9.65 0.92 0.06 2.49 57.9 First PacTrust Bancorp, Inc. FPTB 0.33 2.04 3.57 88.6 16.25 16.25 107.6 1.74 6.19 1.59 143.1 14.71 1.06 0.11 2.99 132.6 Fidelity Bancorp, Inc. FSBI 0.24 3.29 2.37 83.5 7.19 6.16 78.7 1.79 2.01 0.10 36.7 11.97 0.89 0.02 0.67 35.3 Hampden Bancorp, Inc. HBNK 0.18 1.09 3.32 81.6 16.15 16.15 94.6 1.28 2.52 1.59 89.4 13.15 0.96 0.03 0.91 41.4 Average: 0.36 3.75 3.17 74.5 12.16 11.61 85.3 1.55 3.12 0.80 140.0 12.56 1.03 0.06 2.06 61.6 Median: 0.38 3.10 3.43 79.8 13.50 13.50 90.9 1.72 2.40 0.63 142.2 12.56 0.95 0.06 2.18 51.2 Source: SNL Financial. Note: Data as of most recent quarter. Note: Pricing data as of July 27, 2011. (1) Peer group companies selected by independent appraisal firm for 2nd step conversion 11 offering. *Indicates a merger target.
